 

 

 

Daniel S. Weinberger
Associate

 

 

 

 

Gibbons P.C.

One Pennsylvania Plaza
37th Floor

New York, NY 10119-3701
Direct: 212-613-2063 Fax: 212-554-9632
dweinberger@gibbonslaw.com

 

 

 

December 6, 2019
FILED & SERVED ELECTRONICALLY (via E
(via ECF as a Letter) SO ORDERED:
Hon. George B. Daniels 6 Vm, wy
United States District Court .
Southern District of New York Grace lbrvic U.S.D.5.
500 Pearl Street :
New York, NY 10007 Dated:___pee 9g. 2919

Re: Bridgeton Landfill, LLC v. Mallinckrodt LLC and Everzinc USA, Ine.
Miscellaneous Action No. 1:19-mc-00540

 

Dear Judge Daniels:

 

We represent non-party Citigroup Inc. (“Citigroup”) in the above-captioned
miscellaneous action, wherein plaintiff Bridgeton Landfill, LLC (“Plaintiff”) has filed a motion
to compel production of documents from Citigroup pursuant to Fed. R. Civ. P. 45(d)(2)(B)(@)
(“Motion to Compel”), relating to a subpoena issued out of the United States District Court for
the Eastern District of Missouri in Bridgeton Landfill, LLC v. Mallinckrodt LLC and EverZinc
USA Inc., Civil Action No. 4:18-cv-01800-RWS. We write, with Plaintiff's consent and
pursuant to Rule II.C of Your Honor’s Individual Rules, to request an extension of the briefing
schedule on Plaintiff's Motion to Compel such that (a) Citigroup’s response to Plaintiffs Motion
to Compel will be due on or before December 20, 2019 and (b) Plaintiff's reply, if any, may be
filed on or before January 8, 2020.

In support of this request, Citigroup states:

1. Citigroup agreed to waive formal service of Plaintiff's Motion to Compel an
accept electronic service through counsel on November 26, 2019, provided that Plaintiff agreed
to grant Citigroup an extension of time to respond to the Motion to Compel. Assuming service
was completed on November 26, 2019, Citigroup’s response would have been due on or before
December 10, 2019 and Plaintiff's reply would have been due on or before December 17, 2019,
pursuant to Local Civil Rule 6.1(b).

2. No previous request for an adjournment or extension of the briefing schedulejon
this Motion to Compel has been made.

3. Plaintiff consents to this request for an extension of the briefing schedule.

4. The parties reserve all rights and defenses in this miscellaneous action.

 

New Jersey New York Pennsylvania Delaware Washington, DC Florida gibbonslaw.com sssasesosmmemery

 

 
GIBBONS P.C.

December 6, 2019
Page 2

Accordingly, Citigroup respectfully requests that the Court approve the following
briefing schedule on Plaintiff's Motion to Compel:

(a) Citigroup shall file its response to Plaintiffs Motion to Compel on or before ,
December 20, 2019; and

(b) Plaintiff may file its reply, if any, on or before January 8, 2020.

Please have a member of your staff contact the undersigned should the Court have any
questions.

Very truly yours,

Nant Womby-—

Daniel S. Weinberger

cc: All counsel of record (via ECF)

2767440.1 111467-100187

 

 
